El Juez Asociado Señoe Hutchison,
emitió la opinión del tribunal.
Carlos López, en una petición de mandamits fechada marzo 16, 1927, describió un accidente que se decía haberle ocurrido el 24 de abril de 1924, y alegó que una solicitud *818de indemnización había sido debidamente radicada en las oficinas de la Comisión de Indemnizaciones a Obreros, qne despnés de nn incendio qne destruyó los archivos de dicha comisión en noviembre de 1926, el peticionario radicó una nueva solicitud, y que la comisión demandada, a pesar del tiempo transcurrido, no había resuelto nada con respecto a esa solicitud y había asumido una actitud de indiferencia hacia las súplicas hechas por el peticionario a este respecto.
La demandada compareció en cumplimiento de un auto condicional expedido por la corte inferior, y explicó que, como resultado del fuego .mencionado en la petición, se ha-bía hecho necesario restaurar o reconstruir el expediente del peticionario, que había sido destruido, que tal expediente estaba en vías de reproducción y que el caso del peticiona-rio sería resuelto dentro -de un tiempo razonable.
El peticionario apela de una orden dictada por virtud de las excusas así expuestas, anulando el auto condicional expedido y declarando sin lugar la petición, y dice que la resolución recurrida es contraria a los hechos y a la ley.
Siguiendo la amplia generalización de este señalamiento, el apelante indica que habían transcurrido más de dos años desde que ocurrió el accidente hasta antes de ocurrir el si-niestro, y cita extensamente el caso de Luciano v. Comisión de Indemnizaciones, 35 D.P.R. 1018. Si la petición hubiese sido radicada en marzo de 1926 en vez de marzo de 1927, y si la corte inferior hubiese anulado el auto condicional y hubiese desestimado la acción por no haberse demostrado satisfactoriamente por la demandada la razón de una de-mora prolongada, tendría gran peso la contención del ape-lante. Pero no se desprende que la explicación dada por la demandada en este caso fuera insuficiente, o que la corte inferior errara al negarse a obligar a la demandada a rea-lizar una tarea imposible de cumplir.
El 31 de enero último fué declarada sin lugar una mo-ción para desestimar la apelación por el fundamento de que no se había notificado esa moción al apelante, quien no com-*819pareció a- la vista. Bin embargo, aparece de una certifica-ción unida a la moción que el caso del demandante fue re-suelto en sus méritos por la comisión demandada en agosto de 1927, y, por tanto, no habiéndose hecho adjudicación al-guna de costas la única cuestión que trata de levantar el .apelante es, prima facie, académica.

Debe confirmarse la sentencia apelada.

Los Jueces Asociados Sres. Aldrey y Texidor no inter-vinieron.